Ludeling, C. J.
This is an action on a promissary note against the maker and the indorser. The maker pleaded the general issue; the indorser alleges want of demand, of protest, and notice of protest. There was judgment against the defendants, in solido, for the amount claimed, and the indorser, Lapeyre, alone has appealed.
The only question, necessary to decide, is whether or not there was legal notice of non-payment given to the indorser.
The evidence shows that the indorser was temporarily absent from New Orleans, where he resided and where his family remained during his absence; that a notice of protest of the note was given to one Gasquet, a son in law of the indorser, at Gasquet’s office; and that the indorser never received the notice. This was no notice to Lapeyre, and he is discharged for the want thereof. Parsons on Bills, vol. 1, p. 556.
It is therefore ordered and adjudged that the judgment of the court a qua against J. M. Lapeyre be reversed, and that there be judgment in his favor rejecting the plaintiff’s demand against him, with costs in both courts.
Rehearing- refused.